J. H. Gillis, J.
Plaintiff, Michigan Bell Telephone Company, is a Michigan corporation, having its principal place of business and' office oí its registered agent in the city of Detroit, Wayne county, Michigan. Defendant, Aid-U Secretarial Bureau, Inc., is a Michigan corporation, having its principal place of business and office of its registered agent in the city of Detroit, Wayne county, Michigan. Plaintiff instituted the present suit in Oakland county where both corporations do business. On March 14,1966, the trial court dismissed defendant’s motion for a change of venue and defendant appealed.
' The question presented to this Court is: Does venue properly lie in Oakland county within the meaning of CLS 1961, § 600,1621 (Stat Ann 1962 *15Rev § 27A.1621)1 and CLS 1961, § 600.1625 (Stat Ann 1962 Rev § 27A.1625)2 when both plaintiff and defendant corporations have their principal place of business and registered office in Wayne county and both do business in Oakland county?
In order for a domestic or foreign corporation to be established in a county, it must either have its principal place of business in that county or its registered office in that county. In addition, the defendant corporation may be established in a county wherein it has a place of business or is carrying on business if the plaintiff is established in that county. CLS 1961, § 600.1625.
•This provision is ambiguous. The precise definition of “established” is not given in the statute. It loosely defines a defendant corporation as being established in a county if it has a place of business or is doing business within the county, provided the plaintiff is established therein. This circuity can only be avoided by ruling that plaintiff is established only if it meets one of the unqualified provisions of RJA § 1625(b)(i) or RJA § 1625(b) (ii). Here, neither party is established within Oakland county and venue will not lie. The trial court erred in its dismissal of defendant’s motion for a change of venue. See GrCR 1963, 404, and DesJardin v. Lynn (1967), 6 Mich App 439.
*16Reversed. Because this case is one of first impression and presents a question of public interest, no costs are awarded.
T. G. Kavanagh, P. J., and McGregor, J., concurred.

 CLS 1961, § 600.1621 (Stat Ann 1962 Rev § 27A.1621) provides:
“Exeept for the actions listed in seetions 1605, 1611 and 1615, the county in which any defendant is established, or if no defendant is established in the state, the county in which the plaintiff is established, is a proper county in which to commence and try an action.”


 CLS 1961, § 600.1625 (Stat Ann 1962 Rev § 27A.1625) provides:
“Eor purposes of all matters pertaining to venue * * *
“(b) both domestic and foreign corporations are established in any county in whieh the corporation (i) has its principal plaee of business, (ii) has its registered office, (iii) has a place of business if a plaintiff is established therein, or (iv) is doing business if a plaintiff is established therein,”